Citation Nr: 0018112	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The appellant had active military service from September 1944 
to June 1946 and from October 1950 to October 1951.  This 
appeal is from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in St. 
Petersburg, Florida.

This case was before the Board previously in December 1999 
when it was remanded to schedule the appellant for a hearing 
before a Member of the Board at the RO.  The appellant failed 
to appear for the scheduled hearing.

This appeal was transferred to the Board in February 1999.  
At that time, the RO failed to notify the appellant of the 
certification of the appeal and the transfer of the record to 
the Board and failed to inform the appellant of the time 
limit for submitting additional evidence.  See 38 C.F.R. 
§ 19.36 (1999); see also 38 U.S.C.A. § 20.1304 (1999).  In 
August 1999 the appellant submitted to the RO additional 
evidence, consisting of newspaper articles and articles 
printed from the Internet, regarding his claim.  The RO 
failed to forward the evidence to the Board.  See 38 C.F.R. 
§ 19.37(b) (1999).  While the case was in remand status, the 
RO failed to issue a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 19.37(a) (1999).  Because the RO 
failed to issue an SSOC and the appellant has not waived 
consideration of the additional evidence by the RO, this case 
must be returned to the RO for consideration of the evidence 
and the issuance of an SSOC.  See 38 C.F.R. §§ 19.37, 20.1304 
(1999).

Accordingly, while the Board sincerely regrets the delay, 
this claim is REMANDED to the RO for the following:

The RO should again review the record, 
including the August 1999 submission by 
the appellant.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to accord due process.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


